DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method claims 1-19) and, more specifically, Species A (claim 1-5) in the reply filed on 12/16/2021 is acknowledged.
Claims 6-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/18/2019 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both the pulmonary artery and chordae tendineae on Fig. 1.  Corrected drawing sheets in compliance with 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral “73” in Fig. 4; reference numerals “572” and “580” in Fig. 5; reference numeral “19” in Fig. 6; reference numerals “166” and “901” in Fig. 9; reference numeral “19” in Fig. 10; reference numeral “166” in Fig. 11; and reference numeral “104” in Fig. 12;.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 2007/0118151).
Davidson discloses (see Figs. 1-4 and 11-19) a method of valve repair with an adjustable artificial chordae comprising the following claim limitations:
(claim 1) delivering a catheter (10) into a ventricle (8) of a heart (as shown in Figs. 1-4 and 12-19); advancing a coil (50) from the catheter (10) (as shown in Figs. 11-16); rotating the coil (50) at least partially around a papillary muscle (2) of the ventricle (8) (as shown in Figs. 11-16); and manipulating a suture (60) coupled to the coil (50) to adjust a position of the papillary muscle (2) (as shown in Figs. 18-19; [0107]; suture length/tension adjusted and fastened by clip 230);
(claim 2) wherein performing the method improves at least one of prolapse of a heart valve associated with the ventricle and regurgitation of the heart valve (see Abstract; claims 42-43; [0005]; [0015]-[0016]; [0029]; [0055]; [0085]-[0086]; [0091]; treatment of prolapse/regurgitation expressly disclosed); and
(claim 3) wherein a distal end of the coil (50) comprises a pointed tip (54) (as shown in Figs. 11-16; [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson as applied to claim 1 above, and further in view of Keane et al. (US 2016/0220371).
Davidson, as applied above, discloses a method of valve repair with an adjustable artificial chordae comprising all the limitations of the claim except wherein the suture is contained at least partially within the coil and extends out from a proximal end on the coil (i.e. Davidson is silent as to the specific attachment of suture 60 to anchor 50 ([0097])).  However, Keane teaches (see Figs. 15A-17D) a similar method of treating mitral valve regurgitation ([0013]; [0110]) using a helical anchor implant wherein the suture (208/209, Fig. 16B) is contained at least partially within the coil (204/207, Fig. 16B) and extends out from a proximal end on the coil (204/207) (as shown in Fig. 16B; i.e. suture attached via throughhole within the coil anchor) in order to beneficially allow the corkscrew anchor to rotate freely with respect to the suture thereby eliminating twisting of the suture during rotational implantation of the corkscrew anchor ([0123]-[0125]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Davidson to have the suture contained at least partially within the coil and extending out from a proximal end on the coil in order to beneficially allow the corkscrew anchor to rotate freely with respect to the suture thereby eliminating twisting of the suture during rotational implantation of the corkscrew anchor, as taught by Keane.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Ketai et al. (US 2013/0282059), at least Fig. 30, connecting two anchors disposed within respective papillary muscles with the two anchors adjustably coupled together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771